DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-11, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malakhov (US 20210168408 A1).
Regarding claim 1, Malakhov teaches a method, in an encoding system, for producing streams of image frames (Fig. 11A-11C), comprising: 
segmenting image frames in a stream of image frames into one or more background segments and one or more instance segments ([0158] FIG. 7 illustrates the image segmentation into background and foreground); 
creating a background image frame that contains the one or more background segments (These images are then input to the CNN 730 for network training, using only texture to classify each pixel of a current image 720 whether or not the pixel belongs to the background 740 (i.e. RONI pixel) or to a (foreground) object (i.e. pixel belonging to a region of interest ROI). [0158]); 
classifying at least some of the one or more instance segments into movable objects of interest and into movable objects of non-interest (the motion information is a strong feature by which a region in the video image may be identified as relevant, corresponding to an interesting region. Those regions may be also referred to as ROI, in which the motion of an object or multiple objects is equal to or larger than a predefined value, for example [0156].); 
updating, during a background update time period, the background image frame when a movable object of non-interest has moved to reveal a further background area, to include the further background area in the background image frame (a background image 710 has to be generated and maintained explicitly. [0158]); 
creating a foreground image frame that contains the movable objects of interest (the video, respectively, its frames are segmented first into a foreground image and background image [0155]);
encoding blocks of pixels of the updated background image frame; encoding blocks of pixels of the foreground image frame;  producing a stream of encoded foreground image frames having at a first frame rate; and producing a stream of encoded updated background image frames having a second frame rate that is lower than the first frame rate ([0246] The classification of a sample or a group of samples of a block (e.g. CTU/CU) of the video image as belonging to ROI or RONI, and the object detection using texture allows adaptation of spatial and temporal coding parameters in accordance with the result of the object detection, ROI-RONI segmentation and motion information. [0247] As a result, the embodiments enable to adapt the coding complexity for a region within the video image and/or one of its frames by further tuning these parameters to image changes (i.e. time resolution such as frame rate) and to the importance and size of one or multiple detected moving objects (i.e. spatial resolution such as picture size or quantization parameter).).

Regarding claim 4, Malakhov teaches the method of claim 1, wherein the movable objects of interest include one or more of. humans, vehicles, weapons, bags, and face masks (a key aspect is to detect whether interesting objects, such as persons, motor vehicles or non-motor vehicles and the like, even exist in the video image apart from the image background, whether these objects move and how fast. [0005]).

Regarding claim 5, Malakhov teaches the method of claim 1, wherein the movement of the movable object of non-interest is tracked by a motion and object detector during the background update time period, and wherein the background image frame is updated several times before the expiration of the background update time period ([0155] One major task of a surveillance system is detection and tracking (and often also identification) of objects, including persons, motor vehicle or non-motor vehicles or the like, in a video image, respectively, in its frames apart from the usually unimportant image background. In general, before a more detailed object identification is performed, the video, respectively, its frames are segmented first into a foreground image and background image, wherein the foreground image contains in most cases image details to be processed further.).

Regarding claim 7, Malakhov teaches the method of claim 1, wherein the first frame rate is thirty image frames per second and the second frame rate is one image frame per minute ([0021] According to an aspect of the present disclosure, the processing circuitry is further configured to adapt the frame rate by setting the frame rate higher in case an object was detected in the video frame than in case no object was detected, and/or setting the frame rate in accordance with the amount of the motion detected in the video image.).

Regarding claim 8, Malakhov teaches the method of claim 1, further comprising: 
classifying an instance segment as a stationary object of non-interest; and 
updating the background image frame to include the stationary object of non-interest ([0054] FIG. 10A is a schematic drawing of the data structure for merging image content CTU blocks with motion vector (MV) of the same size, input to the CNN for ROI-RONI classification.).

Regarding claim 9, Malakhov teaches the method of claim 1, further comprising: 
at the end of the background update time period, verifying a completeness of the updates to the background image frame; 
in response to determining that the background image frame updates are incomplete, determining which movable object of non-interest caused the incompleteness; and 
including the movable object of non-interest that caused the incompleteness in the foreground image frame (a background image 710 has to be generated and maintained explicitly. Moreover, no motion information, i.e. no motion statistics of possible interesting objects of differing size, is used, that may result in erroneous segmentation of a frame in ROI and RONI. [0158]).

Regarding claim 10, Malakhov teaches the method of claim 9, wherein verifying a completeness includes: determining if the entire background image frame has been updated ([0054] FIG. 10A is a schematic drawing of the data structure for merging image content CTU blocks with motion vector (MV) of the same size, input to the CNN for ROI-RONI classification.).

Regarding claim 11, Malakhov teaches the method of claim 1, wherein updating the background image frame when a movable object of non-interest has moved to reveal a background area includes: 
comparing the movement of the movable object of non-interest with one or more of: an area-dependent threshold value, distance-dependent threshold value and a time-dependent threshold value; and when the movement of the movable object of non-interest exceeds at least one threshold value, updating the background image frame (By predefining one or more thresholds for the velocity or related quantities, the strength of a motion of an object may be specified and corresponding apparatus and/or method tasks may be triggered. For example, the presence of an object itself within a video image or its frames may be decided upon whether the object motion exceeds a predefined threshold or not. In turn, regions in the video image, which are not of interest or of less interest, may be referred to as RONI, in which the motion of an object is not or less pronounced e.g. when the motion of the object is less than the predefined threshold. [0156]).

Regarding claim 14, Malakhov teaches an encoding system for producing streams of image frames, comprising an encoder and a motion and object detector, wherein the motion and object detector is configured to:  (Fig. 11A-11C)
segment image frames in a stream of image frames into one or more background segments and one or more instance segments ([0158] FIG. 7 illustrates the image segmentation into background and foreground); 
create a background image frame that contains the one or more background segments (These images are then input to the CNN 730 for network training, using only texture to classify each pixel of a current image 720 whether or not the pixel belongs to the background 740 (i.e. RONI pixel) or to a (foreground) object (i.e. pixel belonging to a region of interest ROI). [0158]); 
classify at least some of the one or more instance segments into movable objects of interest and into movable objects of non-interest (the motion information is a strong feature by which a region in the video image may be identified as relevant, corresponding to an interesting region. Those regions may be also referred to as ROI, in which the motion of an object or multiple objects is equal to or larger than a predefined value, for example [0156].); 
update, during a background update time period, the background image frame when a movable object of non-interest has moved to reveal a further background area, to include the further background area in the background image frame (a background image 710 has to be generated and maintained explicitly. [0158]); 
create a foreground image frame that contains the movable objects of interest (the video, respectively, its frames are segmented first into a foreground image and background image [0155]);
encode blocks of pixels of the updated background image frame; encode blocks of pixels of the foreground image frame;  produce a stream of encoded foreground image frames having at a first frame rate; and produce a stream of encoded updated background image frames having a second frame rate that is lower than the first frame rate ([0246] The classification of a sample or a group of samples of a block (e.g. CTU/CU) of the video image as belonging to ROI or RONI, and the object detection using texture allows adaptation of spatial and temporal coding parameters in accordance with the result of the object detection, ROI-RONI segmentation and motion information. [0247] As a result, the embodiments enable to adapt the coding complexity for a region within the video image and/or one of its frames by further tuning these parameters to image changes (i.e. time resolution such as frame rate) and to the importance and size of one or multiple detected moving objects (i.e. spatial resolution such as picture size or quantization parameter).).

Regarding claim 15, Malakhov teaches a computer program product for producing streams of image frames, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to perform a method comprising (Fig. 11A-11C; [0042] According to an aspect of the present disclosure, a computer-readable non-transitory medium is provided for storing a program, including instructions which when executed on a processor cause the processor to perform the method steps.): 
segmenting image frames in a stream of image frames into one or more background segments and one or more instance segments ([0158] FIG. 7 illustrates the image segmentation into background and foreground); 
creating a background image frame that contains the one or more background segments (These images are then input to the CNN 730 for network training, using only texture to classify each pixel of a current image 720 whether or not the pixel belongs to the background 740 (i.e. RONI pixel) or to a (foreground) object (i.e. pixel belonging to a region of interest ROI). [0158]); 
classifying at least some of the one or more instance segments into movable objects of interest and into movable objects of non-interest (the motion information is a strong feature by which a region in the video image may be identified as relevant, corresponding to an interesting region. Those regions may be also referred to as ROI, in which the motion of an object or multiple objects is equal to or larger than a predefined value, for example [0156].); 
updating, during a background update time period, the background image frame when a movable object of non-interest has moved to reveal a further background area, to include the further background area in the background image frame (a background image 710 has to be generated and maintained explicitly. [0158]); 
creating a foreground image frame that contains the movable objects of interest (the video, respectively, its frames are segmented first into a foreground image and background image [0155]);
encoding blocks of pixels of the updated background image frame; encoding blocks of pixels of the foreground image frame;  producing a stream of encoded foreground image frames having at a first frame rate; and producing a stream of encoded updated background image frames having a second frame rate that is lower than the first frame rate ([0246] The classification of a sample or a group of samples of a block (e.g. CTU/CU) of the video image as belonging to ROI or RONI, and the object detection using texture allows adaptation of spatial and temporal coding parameters in accordance with the result of the object detection, ROI-RONI segmentation and motion information. [0247] As a result, the embodiments enable to adapt the coding complexity for a region within the video image and/or one of its frames by further tuning these parameters to image changes (i.e. time resolution such as frame rate) and to the importance and size of one or multiple detected moving objects (i.e. spatial resolution such as picture size or quantization parameter).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malakhov in view of Hou (US 20210158043 A1).
Regarding claim 2, Malakhov teaches the method of claim 1. Malakhov does not teach the following limitations, however, in an analogous art, Hou teaches wherein the segmenting of image frames is done using panoptic segmentation, wherein pixels in the image frame are either assigned to a background segment representing a region including a group of objects of a particular type, or assigned to an instance segment representing an individual object ([0035] This may be considered a “clean-up” operation (e.g., differentiating between pixels associated with the object and pixels associated with a background “stuff” class such as “sky” or “roadway”) prior to outputting the final panoptic segmentation of the input image. [0036] Fusion module 230 also includes instructions to output a panoptic segmentation of the input image that includes the refined mask assignment for the object.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hou and apply them to Malakhov. One would be motivated as such as to extend dense object detection and semantic segmentation by reusing discarded object-detection outputs via parameter-free global self-attention and sharing computations between object detection and semantic segmentation in a single-shot framework for real-time panoptic image segmentation that can achieve faster inference than conventional systems without sacrificing accuracy (Hou: [0018]).

Claims 3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhov in view of Wang (US 20130170557 A1).
Regarding claim 3, Malakhov teaches the method of claim 1. Malakhov does not teach the following limitations, however, in an analogous art, Wang teaches receiving a user selection from a list of object types, the user selection indicating which types of objects should be considered movable objects of interest and movable objects of non-interest (Devices such as a keyboard, mouse, and touchpad can be utilized by a user to provide user input to processor 304 to provide user selection choices on foreground objects to be stitched to a background image for display or use by a user as discussed in detail below. [0038]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hou and apply them to Wang. One would be motivated as such as to support accurate decoding of the video stream (Wang: [0054]).

Regarding claim 12, Malakhov teaches the method of claim 11. Malakhov does not teach the following limitations, however, in an analogous art, Wang teaches setting the threshold values based on available computing resources (Processor 204 can automatically modify the movement/size thresholds based on the current availability of bandwidth. [0080]). 
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hou and apply them to Wang. One would be motivated as such as to support accurate decoding of the video stream (Wang: [0054]).

Regarding claim 13, Malakhov in view of Wang teaches the method of claim 12. Wang teaches setting the threshold values such that a frequency of the updating of the background image frame is limited to a frequency of updating that can be accommodated by available computing resources (Processor 204 can automatically modify the movement/size thresholds based on the current availability of bandwidth. [0080]). The same motivation used to combine Malakhov in view of Wang in claim 12 is applicable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malakhov in view of Cheok (US 20130170557 A1).
Regarding claim 6, Malakhov teaches the method of claim 1. Malakhov does not teach the following limitations, however, in an analogous art, Cheok teaches wherein encoding the foreground image frame includes encoding pixel data only for pixels corresponding to movable objects of interest, and encoding the remainder of the foreground image frame as black pixels ([0033] FIG. 5 illustrates the use of difference image thresholding to obtain foreground pixels, according to an embodiment. A low threshold value can allow smaller changes to be qualified as foreground pixels, resulting in clutter because of sensor noise, moving foliage, rain or snow, illumination changes, shadows, glare, and reflections, for example.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hou and apply them to Cheok. One would be motivated as such as to produce an accurate background mode (Cheok: [0032]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486